Citation Nr: 1427345	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  12-22 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a cervical spine disability.  

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied service connection for hearing loss and for tinnitus.  

In March 2014, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.

The issues of entitlement to service connection for hearing loss and for a cervical spine disability, as well as the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's current tinnitus had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

The Veteran contends that he has tinnitus that is due to in-service exposure to loud noise.  He specifically maintains that he was exposed to noise as a crawl tractor operator during service.  The Veteran also reports noise exposure from firearms, rockets, mortars, helicopters, aircraft, chainsaws, and generators.  He further indicates that he suffered from a right ear infection during service.  The Veteran essentially reports that he experienced tinnitus during his period service and that it has continued since that time. 

The Veteran served on active duty from May 1968 to December 1969.  His DD Form 214 indicates that he had one year, one month, and nine days of foreign and/or sea service.  His occupational specialty was listed as a crawl tractor operator.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of tinnitus.  Such records do indicate that he was treated for a right ear infection on one occasion during service.  An October 1969 treatment entry noted that the Veteran was seen for a (right) ear infection.  The diagnosis was right otitis media.  

Post-service private treatment records include references to tinnitus, or ringing in the ears, on numerous occasions.  

The evidence of records shows that the Veteran was exposed to in-service acoustic trauma and that he has been diagnosed with tinnitus.  

There is a negative opinion of record pursuant to a March 2010 VA audiological examination report.  The examiner indicated that the Veteran's claims file was reviewed.  The Veteran reported that he had a gradual onset of tinnitus over the previous ten or more years.  He also indicated that they had a temporary right ear infection during service.  The diagnoses included tinnitus.  The examiner commented that it was his opinion that it was less likely than not that the Veteran's tinnitus was caused by or a result of his history of noise exposure.  The examiner reported that the Veteran's medical records were silent for any complaints of hearing disturbances during his military service.  The examiner also stated that there was no evidence to establish chronicity or continuity of care.  It was noted that the Veteran reported a gradual onset of tinnitus over the years and that he could not recall having hearing disturbances during his military service.  The examiner indicated that there was no research to support a claim of delayed-onset tinnitus following an incident of noise exposure and referred to a medical treatise.  The examiner maintained that the Veteran's tinnitus was more than likely caused by or a result of his history of occupational and recreational noise exposure in his civilian life.  

The Board notes that the examiner did not specifically address the Veteran's reports that he had tinnitus in service and that he had tinnitus since service.  The Veteran is competent to report that he had ringing in the ears in service and ringing in the ears since service.  See Davidson, 581 F.3d at 1313.  In fact, the Board observes that the examiner stated that there was no research to support a claim of delayed-onset tinnitus following an incident of noise exposure.  However, the Veteran has consistently reported that his tinnitus began in service.  Therefore, the Board finds that the Veteran's negative opinion has little probative value.  

The Veteran is competent to report in-service tinnitus, continuous tinnitus symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  Moreover, the Board finds that the Veteran's reports as to having tinnitus in service and since service are credible.  See also Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

In light of the less than persuasive March 2010 VA audiological report, the Board cannot conclude that the preponderance of the evidence is against the claim of service connection for tinnitus.  

Resolving any doubt in the Veteran's favor, the Veteran has tinnitus that had its onset during his period of service.  Service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.  


REMAND

The remaining issues are entitlement to service connection for hearing loss, entitlement to service connection for a cervical spine disability, and whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.  

The Veteran contends that he has hearing loss that is due to in-service exposure to loud noise in a similar manner to his tinnitus claim.  He specifically maintains that he was exposed to noise as a crawl tractor operator during service.  The Veteran also reports noise exposure from firearms, rockets, mortars, helicopters, aircraft, chainsaws, and generators.  He further indicates that he suffered from a right ear infection during service.  The Veteran essentially reports that he experienced hearing loss during service and since that time.  

The Veteran is competent to report that he had hearing problems during service and since service.  See Davidson, 581 F.3d at 1313.  

The Veteran's service treatment records do not show a hearing loss in the Veteran's right ear as defined by 38 C.F.R. § 3.385.  Such records do show treatment for a right ear infection on one occasion during service, as well as possible hearing loss in the Veteran's left ear, as defined by 38 C.F.R. § 3.385, at the time of the Veteran's pre-induction examination.  

A March 1968 pre-induction examination report included an audiological evaluation that did not show a hearing loss in either ear as defined by 38 C.F.R. § 3.385.  However, another audiological evaluation, which is also listed on the examination report, showed a left ear hearing loss (at 4000 Hertz) pursuant to 38 C.F.R. § 3.385.  There was also a reference to mild hearing loss.  An October 1969 treatment entry noted that the Veteran was seen for a (right) ear infection.  The diagnosis was right otitis media.  The Veteran's December 1969 separation examination report solely included an audiological evaluation with whispered voice testing and did not show a hearing loss in the Veteran's right ear as defined by 38 C.F.R. § 3.385.  

Post-service treatment records show hearing loss pursuant to 38 C.F.R. § 3.385.  

A March 2010 VA audiological examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had a gradual onset of bilateral hearing loss over the years and that he first sought treatment for hearing disturbances approximately eight years earlier.  He indicated that he had a temporary right ear infection while serving in the Vietnam.  It was noted that the Veteran could not recall any hearing disturbances during his military service.  The Veteran stated that he had military noise exposure from heavy equipment, as well as from firearms, rockets, mortars, helicopters, aircraft, chainsaws, and generators.  He also indicated that he had occupational noise exposure from power drills and saws, and recreational noise exposure from hunting, power tools, saws, and from a motorcycle for three months in 1970.  

The diagnoses included bilateral sensorineural hearing loss.  The examiner commented that it was his opinion that the Veteran's bilateral hearing loss was less likely as than not caused by or a result of his military noise exposure.  The examiner reported that the Veteran's service treatment records were silent for any complaints of hearing disturbances during his military service and that he denied any hearing loss or ear trouble at his December 1969 separation examination.  The examiner also noted that one of the Veteran's pre-induction examination audiograms showed a pre-existing left ear hearing loss at 4000 Hertz.  The examiner stated that the Veteran may have entered his military service with a pre-existing (left) ear hearing loss of a noise-inducted configuration.  It was noted that the Veteran exited service with normal bilateral hearing sensitivity with whispered voice testing.  

The examiner referred to a medical treatise and indicated that although the Veteran served in the Army for about eighteen months as a heavy equipment operator, maintenance man, and combat engineer, such length of noise exposure was typically insignificant in causing occupational noise exposure at such a young age.  The examiner also stated that there was no evidence to establish chronicity or continuity of care.  The examiner indicated that the Veteran could not recall having hearing disturbances during his military service, and that he first sought treatment for hearing disturbances in 1999, which was 30 years after his separation from service.  The examiner maintained that the Veteran's bilateral hearing loss was more likely than not caused by or a result of his history of occupational and recreational noise exposure in his civilian life, and the beginning of presbycusis at the age of sixty-one years.  

The Board observes that the examiner did not specifically address the Veteran's reports of hearing problems during and since service.  See Davidson, 581 F.3d at 1313.  Additionally, the examiner appeared to base his opinion, at least in part, on the fact that the Veteran had no evidence of hearing loss at the time of his separation from service.  However, the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

Further, the Board notes that the examiner indicated that one of the Veteran's pre-induction examination audiograms showed a pre-existing left ear hearing loss at 4000 Hertz.  The examiner stated that the Veteran may have entered his military service with a pre-existing (left) ear hearing loss of a noise-inducted configuration.  The Board observes that the examiner did not address whether any pre-service left ear hearing loss was aggravated during the Veteran's period of service.  

In light of the deficiencies with the March 2010 VA audiological examination report, the Board finds that the Veteran should be afforded another VA examination as to his claim for service connection for bilateral hearing loss.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Finally, the Board observes that a June 2013 rating decision determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a low back disability.  By this decision, the RO also denied service connection for a cervical spine disability.  

In a February 2014 letter to the Veteran, the RO indicated that it had received the Veteran's written disagreement with the June 2013 RO decision.  However, the Veteran's actual notice of disagreement with that decision is not in the record presently before the Board.  

The Board observes that the RO has not issued a statement of the case as to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability, as well as the issue of entitlement to service connection for a cervical spine disability.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, these issues are REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for hearing problems since April 2013.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA audiological examination by an appropriate medical professional to determine the nature and likely etiology of his claimed hearing loss.  The entire claims file, including any electronic files, must be reviewed by the examiner.  

The examiner must conduct an audiological evaluation, including speech recognition testing, to determine whether the Veteran currently experiences hearing loss.  If hearing loss is identified, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss was incurred in service, or is the result of exposure to loud noise during the Veteran's period of service.  The examiner must specifically acknowledge and discuss the Veteran's reports that his hearing loss was first manifested during his period of service, and has continued since service.  

If the examiner finds that any diagnosed left ear hearing loss existed prior to the Veteran's period of service, the examiner must comment on whether any such pre-service condition was permanently worsened by service.  

The examination report must include a complete rationale for all opinions expressed.

3.  Issue the Veteran a statement of the case as to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability, as well as the issue of entitlement to service connection for a cervical spine disability, to include notification of the need to timely file a substantive appeal to perfect his appeal on these issues.  

4.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


